                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

                  Plaintiff,

      v.                                                Case No. 09-cr-186-pp

REGALE MORGAN,

                  Defendant.
______________________________________________________________________________

      ORDER DENYING WITHOUT PREJUDICE REQUEST FOR EARLY
                  DISCHARGE OF SUPERVISED RELEASE
______________________________________________________________________________

      The probation office and the defendant have asked the court to discharge

the defendant from supervised release. Judge Clevert imposed five years of

supervised release as part of the defendant’s sentence; as of the date of this

order, the defendant has served two years and eleven months of that five-year

term (he was released from custody on May 23, 2016). Probation reports many

positive things about the defendant—he has a stable residence, he supports his

dependents and contributes to the cost of his residence. Since release, he’s

obtained a degree as an auto body technician, and has held jobs in that line of

work. He’s steered clear of alcohol and drugs, has paid his financial obligations

and has stayed in contact with his probation officer. He has a pro-social

support system. He’s completed cognitive thinking worksheets with his

probation officer. While the defendant’s compliance record isn’t perfect—he

missed a drug test three months into supervision, traveled outside the district

without permission (to attend a funeral) five months into supervision, and has
                                        1
“struggled at times to submit written monthly report forms as directed”—

overall he has been compliant with the conditions Judge Clevert imposed.

      The government does not agree that the court should discharge the

defendant from supervision at this point. The prosecutor points to the case law

from this district, holding that “the conduct of the defendant necessary to

justify early termination should include more than simply following the rules of

supervision; otherwise, every defendant who avoided revocation would be

eligible for early termination.” United States v. O’Hara, Case No. 00-170, 2011

WL 4356322 at *3 (E.D. Wis. 2011). See also, e.g., United States v. Mitchell,

Case No. 03-cr-194, 2013 WL 4763966 at *1 (E.D. Wis. 2013); United States v.

White, Case No. 06-cr-50, 2012 WL 5198364 at *2 (E.D. Wis. 2012). The

prosecutor commended the defendant on all he has done well so far, but

asserted that the defendant has not demonstrated any extraordinary or

exceptional accomplishment other than compliance.

      This court agrees with the prosecutor. “[C]ourts have generally granted

early termination only in cases involving some new or unforeseen

circumstances, which may include exceptionally good behavior, or where

supervision impedes the defendant’s rehabilitation.” Mitchell, 2013 WL

4763966 at *1 (citing White, which collects other cases holding the same). This

court has granted early termination where defendants have not only complied

with supervised release conditions, but have performed community service, or

have demonstrated that there are jobs they cannot get because of the

limitations of supervision. It generally has required more than simply

                                       2
complying with the conditions of supervision. The court understands that it

isn’t easy for some people to comply with supervised release. But supervised

release is part of a court’s overall punishment. And courts expect defendants to

comply with the conditions of release—they are, after all, court orders.

      The probation office states that “[a]ccording to the U.S. Probation Guide

Volume 8 Part E, there is a presumption in favor of recommending early

termination” for defendants who meet certain conditions (they have been under

supervision at least eighteen months, don’t present a risk to the public and are

free from moderate or high severity violations of release conditions. The court is

aware of that provision of Volume 8 of the Guide (specifically, §360.20(c)); it

includes other criteria, such as demonstrating the ability to self-manage,

substantially complying with all conditions of supervision, and “engag[ing] in

prosocial activities and receiv[ing] prosocial support to remain lawful well

beyond the period of supervision.” That “presumption” is a statement of policy

that, while it governs probation officers, does not bind the courts. The courts of

this district have held that it takes something more to justify early termination.

      The prosecutor indicated that after the defendant has been on

supervision for a bit longer, he could renew his request. The defendant has not

yet served three years of his five-year supervision term. The prosecutor is right

that he may renew his request after he has gotten more supervision under his

belt; by that time, perhaps he’ll have some community service or similar

“extraordinary” accomplishments to add to his already-impressive compliance

record. At this point, however, the court will deny the request.

                                         3
        The court also notes that if the defendant or the probation office believes

that certain supervision conditions no longer are appropriate or necessary, they

may seek modification of those conditions.

        The court encourages the defendant to keep up the good work—he is

making a better life for himself and his family. The court congratulates him for

that.

        The court DENIES WITHOUT PREJUDICE the request for early

discharge.

        Dated in Milwaukee, Wisconsin this 24th day of April, 2019.

                                       BY THE COURT:



                                       _______________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge




                                          4
